435 S.E.2d 348 (1993)
334 N.C. 625
STATE of North Carolina
v.
Jerry Ronald ROGERS.
No. 308P93.
Supreme Court of North Carolina.
September 9, 1993.
M. Patricia DeVine, Asst. Public Defender, for defendant.
James C. Gulick, Sp. Deputy Atty. Gen., Carl R. Fox, Dist. Atty., for the State.
Prior report: 109 N.C.App. 491, 428 S.E.2d 220.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of September 1993."